Citation Nr: 1217317	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  10-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for cardiovascular disease, including cardiomyopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from June 1978 to July 1982, with evidence of eight additional years of active service prior to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of this hearing is contained in the claims folder.  

The Board notes that this matter concerns a request to reopen a previously denied claim for service connection for chest pain.  During the course of the appeal, the RO found that new and material evidence has been submitted, reopened the claim, and has forwarded it to the Board for consideration on that basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for cardiomyopathy, previously claimed as chest pain.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2002).  As will be seen, the Board will find that new and material evidence has been submitted, reopen the claim, and proceed to consider the claim on a de novo basis.  This is reflected in the way the characterization of the issues on the first page of the decision.  

The Board obtained an expert medical opinion from the Veterans Health Administration (VHA) in this case.  Although a copy of this opinion was not provided to the Veteran prior to reaching the current decision, this does not result in any prejudice to his appeal, as the outcome is entirely favorable to him.  

FINDINGS OF FACT

1.  Entitlement to service connection for chest pain was denied in a January 1983 rating decision on the basis that there was no current diagnosis of a heart disability, and the Veteran did not submit a notice of disagreement with this decision; the most recent final denial of a request to reopen this claim was in an unappealed May 1997 rating decision. 

2.  Evidence submitted since May 1997 includes current diagnoses of a heart disability, which raises a reasonable possibility of substantiating the claim.  

3.  The current medical opinions that address whether or not the cardiomegaly noted in service is related to the Veteran's current cardiomyopathy are in relative equipoise.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision which denied entitlement to service connection for a heart condition is final; evidence submitted since May 1997 is new and material, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2011).  

2.  Resolving all doubt in the Veteran's favor, cardiomyopathy was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Veteran is seeking to reopen a previously denied service connection claim for a cardiovascular disease, including cardiomyopathy.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim and granting the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he developed cardiomyopathy as a result of active service.  He notes that he complained of chest pain in service and that cardiomegaly was found on an X-ray study in April 1982 shortly before his discharge.  Although he was not diagnosed with cardiomyopathy until approximately 14 years after discharge, he argues that the condition noted in service was the initial manifestation of his current heart disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The record shows that entitlement to service connection for chest pain was denied in a January 1983 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in an August 1983 letter, but did not submit a Notice of Disagreement with this decision within one year of receipt of the letter.  Therefore, the January 1983 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the evidence considered by the January 1983 rating decision included the Veteran's service treatment records and the report of an August 1982 VA examination.  The decision denied service connection for chest pain on the basis that there was no current diagnosis of a heart disability or other disease to which chest pain could be attributed.  

The United States Court of Veterans Appeals (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The record shows that a previous request to reopen a claim for service connection for a heart condition claimed as chest pain was denied in a May 1997 rating decision on the basis that the evidence was not new and material.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Therefore, the Board will review the evidence received since May 1997 in order to determine whether or not new and material evidence has been submitted.  

The evidence submitted since May 1997 includes both private and VA records with diagnoses of cardiomyopathy.  Medical opinions have also been submitted, including an April 2012 VHA opinion.  This evidence was not available at the time of the original January 1983 rating decision.  Furthermore, much of it relates to an unestablished fact necessary to establish the claim, namely a diagnosis of a current disability.  Furthermore, as the April 2012 VHA opinion relates the Veteran's current disability to service, it raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been submitted, and the claim for service connection for cardiovascular disease is reopened.  

As to the merits of the claim, the service treatment records show that the Veteran was seen for chest pains in 1976.  Testing conducted at that time was normal.  Additional service treatment records from 1977 show that the Veteran was examined for "? persistent viral syndrome".  Chest X-ray studies during this period were apparently normal. 

Not long before the Veteran's discharge, an April 1982 X-ray study of the chest appeared to show cardiomegaly without definite congestive failure or other acute abnormality.  Other records during this period note the history of chest pain, but indicate it is a reference to the 1976 episode.  

Post service medical records include an August 1982 VA examination with a diagnosis of chest pain of uncertain etiology.  A chest X-ray and other testing taken at this time were normal.  

In July 1996, the Veteran was admitted to a private facility for complaints of shortness of breath.  After examination, the principal diagnosis was mild cardiomyopathy.  The examination reports from July 1996 note that the Veteran did not have a significant history that would account for his cardiomyopathy.  The record states that the Veteran was apparently exposed to a cytomegal virus in the past, and added that the presence of left ventricular hypertrophy would suggest a more chronic process than an acute process and noted it is possible that the Veteran has had a prior myocarditis with development of cardiomyopathy and eventually left ventricular hypertrophy.  Medical records reflect that he has continued to receive treatment for cardiomyopathy since that time.  

The Veteran was provided a VA examination in September 2010.  The examiner reviewed the Veteran's claims folder and documented the history of his disability in the report.  The examiner then opined that it would be highly unlikely for a dilated cardiomyopathy to have been present in 1982 with the only finding being cardiomegaly on X-ray study in an asymptomatic person, then to have normal chest X-rays and remain asymptomatic.  He further opined that there was no nexus between the isolated finding in 1982 and the clinical illness in 1996.  However, this examiner failed to comment on the possibility of a relationship between the Veteran's current disability and the "? persistent viral syndrome" for which he was treated in service.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  He notes that he is a board certified physician, although not in cardiology.  He stated that he was first diagnosed with cardiomegaly in April 1982.  It was an enlargement of the left ventricle.  He then came down with congestive heart failure in 1996.  He further testified that the main symptom he experienced between 1982 and 1996 was vomiting, which occurred because of a lack of blood to the stomach needed for digestion.  See Transcript.  

The Board sought and obtained an expert medical opinion from a VHA cardiologist in April 2012.  The examiner stated that he had reviewed the records to determine whether the Veteran had a significant cardiomyopathy in April 1982, and whether or not this could have been carried forward to his current disability.  The examiner noted that the X-ray studies obtained at that time in fact showed an enlarged heart.  Then, it 1996 the Veteran was found to have cardiomyopathy, which came and went as far as the examiner could tell, although the Veteran continued to receive treatment.  The examiner opined that the Veteran could have had cardiomyopathy for that long of a period.  The examiner added that it was more likely than not that the Veteran had heart failure, and that this was part of service and therefore service connected.  The Veteran was not followed up after the April 1982 findings, and this was an omission that could not be ignored.  The examiner concluded that it is more than 51% likely that the Veteran's cardiomyopathy is service connected.  This examiner also failed to comment on the possibility of a relationship between the Veteran's current disability and the "? persistent viral syndrome" for which he was treated in service.  

The Board finds that entitlement to service connection for cardiomyopathy is warranted.  The service treatment records demonstrate that the Veteran had chest pains in service and cardiomegaly on the April 1982 X-ray study.  However, there were no cardiac findings on the August 1982 VA examination and a normal X-ray study at that time, and it was not until 1996 that the Veteran again had positive findings on examination.  The principal diagnosis was mild cardiomyopathy.  Therefore, as there is evidence of a disability in service and evidence of a current diagnosis, the question becomes whether or not the findings in service are related to the current diagnosis.  
The Board finds that the September 2010 VA opinion against a finding of a relationship and the April 2012 VHA opinion that believes there is a relationship are of relatively equal evidentiary value.  Basically, the September 2010 VA examiner believed it was unlikely that the cardiomegaly noted in 1982 was related to the cardiomyopathy diagnosed in 1996 because an intervening X-ray study was negative and the Veteran had been asymptomatic during this period.  In contrast, while the April 2012 VHA examiner seems to acknowledge that it would be unusual for the 1982 cardiomegaly to be related to the 1996 cardiomyopathy, he does indicate that given the definite enlargement on the April 1982 X-ray and the failure to provide the Veteran follow up treatment afterwards, it is more likely than not that his current disability is related to the enlargement found in service.  Both examiners failed to comment on the possibility of a relationship between a viral infection in service and the current disability.  As both examiners reviewed the claims folder and described the history accurately in their reports, as there is no indication that one examiner has a higher level of training or skill than the other, and as the reasons and bases they provided to support their opinions are equally persuasive, the Board concludes that these two opinions are in relative equipoise.  Although the Veteran is a doctor and has provided opinions that relate his disability to service, these are the only two disinterested medical opinions obtained in this matter.  As they are in equipoise, the benefit of the doubt is resolved in favor of the Veteran, and service connection for cardiomyopathy is established.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has been submitted to reopen a previously denied claim for service connection for a cardiovascular disease, previously claimed as chest pain, and service connection for cardiomyopathy is allowed.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


